— In a proceeding to, inter alia, validate the petition designating Roy M. Kern and Dolores Kern as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Suffolk County Republican Committee, 18th Election District, Town of Smithtown, the appeal, *916as limited by appellants’ brief, is from so much of a judgment of the Supreme Court, Suffolk County (Jones, J.), dated August 19, 1983, as, in effect, denied the application insofar as it was to validate the designating petition for the 18th Election District. Judgment affirmed insofar as appealed from, without costs or disbursements. The Supreme Court correctly held that it lacked jurisdiction to entertain the proceeding insofar as it was to validate the petition designating candidates in the 18th Election District due to the failure of petitioners to properly name or serve Mary A. Kirby, one of the objectors (see Matter ofGadsen v Board of Elections, 57 NY2d 751; Matter ofWein v Molinari, 51 NY2d 717; Matter of Cappellazzi v Toto, 41 NY2d 1050). Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.